Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 10/26/2020 in which claims 1, 3-7 were presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2020 was considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Elastic body (claim 3) specification discloses that the this feature is not shown (para. 0034).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, these claims recite human body parts, of which limitations positively reciting non-statutory subject matter. 
Claim 1, line 3 recites “arranged to face an ear…” it is suggested to change to –arranged for facing…--.
Claim 1, lines 5-6 recites “outer side are specified by directions relative to a human head” it is suggested to change to –outer side configured to be specified by directions relative to a human head--.
Claim 6, lines 3-4 recite “windshield portion is placed distance…an earhole” it is suggested to change to –windshield portion configured to be placed…earhole--.
Claims 3-5 and 7 are rejected because they depend directly or indirectly on rejected claims.

Allowable Subject Matter
Claim 1 would be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. Claims 3-7 would be allowable because they depend from an allowable claim 1.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
None of the cited prior art alone or in combinations teaches “a wind noise reduction apparatus, comprising: a windshield portion having a front end, a rear end, an upper end, a lower end, a first surface arranged to face an ear front surface of a human face, and a second surface arranged on an opposite side to the first surface, wherein an upper side, a lower side, a front side, a rear side, an inner side and an outer side are specified by directions relative to a human head; one or multiple support portions stood upright from the first surface and configured to support the windshield portion; and a catching portion placed between one end of the support portion that is connected with the first surface and the other end of the support portion that is arranged on an opposite side to the one end, wherein an insertion hole or insertion opening used to hold a chin strap of a helmet is placed in the catching portion”. The closest prior art is to Tiegs, US Pub. 2007/0136921, However the support portion extends from the second surface facing away from the ear of the wearer. To modify the cited reference will destroy the intended function or structure, therefore such a combination will be considered hindsight reconstruction based on the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/           Primary Examiner, Art Unit 3732